Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Applicant’s response filed on 12/16/2021 is duly acknowledged.
Claims 1-107 were previously canceled by applicants. 
Claims 120 and 127 have now been canceled by applicants in response to election of species requirement sent by office on 09/21/2021 (see discussion below).
Claims 108-119 and 121-126 as currently presented are pending in this application.
Election/Restrictions
	Applicant’s response (see remarks, dated 12/16/2021, page 5) to species election requirement is as follows:

    PNG
    media_image1.png
    277
    700
    media_image1.png
    Greyscale

In view of cancellation of claims 120 and 127 by applicants, the requirement for species election as previously made by the examiner, has been withdrawn.
Claims 108-119 and 121-126 as currently presented have been examined on their merits in this office action hereinafter.
Priority
 CON of a PCT/US2018/045592 (filed on 08/07/2018), which claims priority to a US provisional application 62/542,033 filed on 08/07/2017.
Claims
	Claims have been interpreted as a method of making “a pharmaceutical composition comprising a bacterial strain” (from stool of a human donor) suitable for treatment of a gastrointestinal disorder.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


1.	Claims 108-119 and 121-126 (as presented) are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 108 is directed to “A method of manufacture, the method comprising: 
selecting a bacterial strain for incorporation into a pharmaceutical composition for the treatment of a gastrointestinal disorder, wherein the bacterial strain is from a stool of a human donor, and wherein the bacterial strain is selected based on the presence of the bacterial strain in a microbial composition which achieved a therapeutically effective result when administered to one or more patients with the gastrointestinal disorder; and 
incorporating the bacterial strain into the pharmaceutical composition.”

Claim 121 is directed to “A method comprising: 
selecting a bacterial strain for incorporation into a pharmaceutical composition for the treatment of a gastrointestinal disorder, wherein the bacterial strain is from a stool of a human donor, wherein the bacterial strain is selected based on enrichment of the bacterial strain in the intestine of one or more patients administered a microbial composition comprising the bacterial 
incorporating the bacterial strain into the pharmaceutical composition.”

	First, the claims as presented recite the term “bacterial strain” without providing the full genus-species of the bacterial entity that is being selected using the step “selecting a bacterial strain…”. It is known in the microbiology art that a particular genus of a bacterium would normally comprise several species, and that each species may further have several strains, variants, etc., typically depending on specific genotype-phenotype differences. Given that the dependent claims 117 and 125 only recite several genera of the bacteria without reciting the bacterial species from which the bacterial strain has been selected, it is unclear as to how or what actual steps were performed in order to select the bacterial strain based on the “presence” or “enrichment” of the “microbial composition”.  The term “microbial composition” has not been specifically defined by applicants per se (see applicant’s disclosure published as US 2020/0093870 A1, paragraphs [0243]-[0247], [0285], for instances). 
Second, it is unclear if the step of “selecting a bacterial strain…”, as recited in instant claims 108 and 121 are only directed to a mental step of selecting a given bacterial strain from, for example an existing bacterial library, listing, and/or a microbial bank, i.e. involving only mental selection step. It is not clear from the claimed recitation as to how one would distinguish (and therefore ”select”) the “bacterial strain” obtained from stool of “a human donor” with the strain that has been obtained by the “selecting” step(s)/wherein clauses as presented in instant claims 108 and 121, especially if the genus (or genus-species for that matter) of the “bacterial strain” selected is the same (be it from the same or different human donor sources; see evidentiary claims 117 and 125 that recite several genera of bacteria which may include the member “bacterial strain”, for instance). No distinguishing steps and/or structural characteristics 
Applicants are advised to amend claims (claims 108 and 121, in particular) such that they recite active method steps as to how and what step(s) is being performed in order to practically obtain the required bacterial genus-species-strain that is being “selected” and incorporated into the pharmaceutical composition in the process of manufacturing, as currently claimed.
 Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

1.	Claims 109 and 122 (as presented) are rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.  
Claim 109 directly depends from claim independent 108, and recites the limitations of “wherein the microbial composition comprises fecal bacteria derived from stool of the human donor”, wherein the claim 108 already requires the limitations of “wherein the bacterial strain is from a stool of a human donor…”. Since, the term “derived from” could encompass any of either a conceptual derivation, or direct isolation or obtainment, or for that matter theoretical derivation from a given source (i.e. feces or stool), i.e. may or may not be directly obtained/isolated “from a stool of a human donor”, the limitations presented in claim 109 appear to fail to further limit the invention of claim 108. 
Similar situation arises in instant claim 122 (that directly depends from claim 121) for the same reasons, as discussed above for claim 109. 
Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements. Appropriate correction is required.
NOTE:  In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

OR
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:


The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

1.	Claims 108-119 and 121-126 (as presented) are rejected under 35 U.S.C. 102(a)(1) as being anticipated OR in the alternative being obvious over Berry et al (US 2016/0143961 A1; cited as ref. [A] on PTO 892 form).
Claim 108 is directed to “A method of manufacture, the method comprising: 
selecting a bacterial strain for incorporation into a pharmaceutical composition for the treatment of a gastrointestinal disorder, wherein the bacterial strain is from a stool of a human donor, and wherein the bacterial strain is selected based on the presence of the bacterial strain in a microbial composition which achieved a therapeutically effective result when administered to one or more patients with the gastrointestinal disorder; and 
incorporating the bacterial strain into the pharmaceutical composition.”

Claim 121 is directed to “A method comprising: 
selecting a bacterial strain for incorporation into a pharmaceutical composition for the treatment of a gastrointestinal disorder, wherein the bacterial strain is from a stool of a human donor, wherein the bacterial strain is selected based on enrichment of the bacterial strain in the intestine of one or more patients administered a microbial composition comprising the bacterial strain, and wherein administration of the microbial composition to the patient treated the gastrointestinal disorder; and 
incorporating the bacterial strain into the pharmaceutical composition.”

Claims have been interpreted as a method of making “a pharmaceutical composition comprising a bacterial strain” (obtained from stool of a human donor, taken as naturally enriched in the intestine of the donor; see also 112-b rejection as discussed above) suitable for treatment of a gastrointestinal disorder. 
Berry et al (2016) disclose a method of making a pharmaceutical composition for treatment of gastrointestinal disorder (GI disorder) associated with graft-versus-host disease, GVHD (an autoimmune or inflammatory condition; see abstract, claims 1, 20, [0481], Examples 25 and 26, for instances), including inflammatory bowel disease (IBD); wherein the composition comprises therapeutically effective probiotic bacteria isolated and/or enriched from human donor stool (see section “IV. Methods of Making/Isolating Probiotic Compositions” on pages 26-17, [0217], [0222], [0224], [0226], for instance), and prebiotics (see [0501], for instance); wherein the selected bacterial population produces short-chain fatty acids (SCFAs; see [0010], [0019], [0031], for instances) that include butyrate, acetate, propionate, valerate and combinations thereof; wherein the human stool donors are pre-screened or selected (see page 27, section “Donor Materials and Screening”, [0227]-[0232], for instance) based on general disease-free, good health and for the presence of certain genera and/or species of bacteria that provide increased efficacy of therapeutic compositions containing these genera or species (see [0232], in particular), wherein the donor may be subjected to one or more pre-donation treatments in order to reduce undesired material in the fecal material, and/or increase desired spore populations for enhanced therapeutic efficacy (see for instance [0396]); wherein the probiotic bacterial strains isolated from stool of donors can be incorporated into pharmaceutical formulations such as solid dosage forms for oral administration including capsules, tablets, caplets, pills, lozenges, powders, granules, etc. (see [0398], [0418], [0420], [0424], for instances), with or without suitable prebiotics to enhance engraftment and/or efficacy; wherein the selected bacterial strain and/or population shows anti-inflammatory properties, produces SCFAs that help treat patients suffering from GI disorders, such as IBD known to have imbalance or reduced production of SCFAs (see [0011], [0032], [0172], [0471], for instances); wherein the one or more selected bacterial entities or populations are encapsulated in suitable coating materials such as xylose-PEG, or xylose-PEG-PLGA (see [0338], for instance); wherein the probiotic compositions comprising selected bacterial species that belong to genera (see [0051], [0202], [0486]-[0490], Tables 1, A-F, and enriched populations listed in Table 5) including Alistipes, Eubacterium, Faecalibacterium, Bacteroides, Roseburia, etc. 
The limitations of claim 108 that “wherein the bacterial strain is selected based on the presence of the bacterial strain in a microbial composition which achieved a therapeutically effective result…”, and claim 121 that “wherein the bacterial strain is selected based on enrichment of the bacterial strain in the intestine of one or more patients administered a microbial composition comprising the bacterial strain…”, are also met and/or made clearly obvious by the disclosure from Berry et al because they disclose selecting probiotic bacterial species that have been naturally enriched in intestine of treated patients, and have demonstrated therapeutic efficacy in patients treated with fecal transplants using the same bacterial species in the form of microbial transplant obtained from said treated patients as donors (see for instance [0736], Example 28, in particular).  Moreover, since instant claims as currently presented do not require any particular concentration of the selected “bacterial strain” (see instant claims 108 and 121, in particular), and/or any distinguishing structural characteristics of said selected bacterial strain (i.e. selection performed akin to a mental step after detailed identification and/or via natural bacterial growth and/or multiplications in situ reflected in the stool or feces of a given donor; see limitations of selecting step and instant claims 108, 110-113 and 121, in particular), the teachings from Berry et al is deemed to meet, or in the alternative, make obvious, the limitations as currently presented in the claims. 
As per MPEP 2111.01, during examination, the claims must be interpreted as broadly as their terms reasonably allow.  In re American Academy of Science Tech Center, F.3d, 2004 WL 1067528 (Fed. Cir. May 13, 2004)(The USPTO uses a different standard for construing claims than that used by district courts; during examination the USPTO must give claims their broadest reasonable interpretation.). This means that the words of the claim must be given their plain meaning unless applicant has provided a clear definition in the specification. In re Zletz, 893 F.2d 319, 321, 13 USPQ2d 1320, 1322 (Fed. Cir. 1989).

Conclusion
NO claims are currently allowed.
NOTE: Applicants are advised to amend independent claims 108 and 121 in order to provide distinct active method steps with distinguishing structural features of the bacterial species (and/or specific strains) that are used in the process of manufacture as currently intended by the invention as claimed.
Pertinent Prior Art:
 1.	Ganz et al. (US2018/0369296 A1; cited as ref. [B] on PTO 892 form)- “Products and methods for therapeutic administration of microorganisms to non-human animals”- (disclose methods for making microbial compositions comprising members from bacterial genera isolated from stool or fecal materials for use in treatment of GI disorders such as IBD in non-human subjects or animals, which include bacterial genera such as Eubacterium, Faecalibacterium, Roseburia, etc., and that can be processed into suitable oral dosage forms; see abstract, Fig. 1-3, Summary of the Invention, [0009]-[0013] and claims 1, 30, 43-44, in particular).

Any inquiry concerning this communication or earlier communications from the examiner should be directed to SATYENDRA K. SINGH whose telephone number is (571)272-8790. The examiner can normally be reached M-F 8:00- 5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, LOUISE W HUMPHREY can be reached on 571-272-5543. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


SATYENDRA K. SINGH
Primary Examiner
Art Unit 1657


/SATYENDRA K SINGH/Primary Examiner, Art Unit 1657